DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Species III (claims 1-17) in the reply filed on 5/19/22 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second die coupled to the substrate by a second interconnect structure (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third layer (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 4 of claim 9, the applicant states “a second interconnect structure” and then in line 6, states “a bump”; however, it is unclear whether the second interconnect structure and bump are the same structure or separate structures.  For example, in Fig. 3, it is unclear how a second interconnect structure and bump can be separate structures.  Appropriate clarification and/or correction are required. 
In claim 14, the applicant states “a third layer of the substrate”; however, it is unclear how there is a third layer in the substrate.  In the applicant’s figures, it appears the substrate only comprises two layers.  The specification does not provide any further detail.  Appropriate clarification and/or correction are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In view of the 112 rejection above, claim(s) 1 thru 8, and 10 thru 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 8,963,317 B2 in view of Katkar et al. US 2015/0255429 A1.  Lin discloses (see, for example, FIG. 7) a semiconductor device package structure comprising a substrate 200, first layer 264, second layer 224, dies 10, and heat spreader 77/76.  In column 5, line 54, Lin discloses the first layer 264 being made of metal, and in column 5, line 60 discloses the second layer 224 being made of dielectric; metal has greater thermal conductivity than dielectric material.  Lin does not clearly disclose the heat spreader as having a first section and second section.  However, Katkar discloses (see, for example, FIG. 2B) a semiconductor device package structure 50 comprising a heat spreader 43 with a first section coupled to surface of the die 10-1 and a second section coupled to the package substrate.  It would have been obvious to one of ordinary skill in the art to have a first section and second section in order to have a strong, contiguous heat spreader requiring less processing.
Regarding claim 2, see, for example, FIG. 7 wherein Lin discloses the first die 10 having a second surface (i.e. bottom surface), and first surface (i.e. top surface).
Regarding claim 3, see, for example, FIG. 7 wherein Lin discloses a bump 132A.
Regarding claim 4, the limitation “the first layer and the bump are electrically floating or electrically grounded” is a voltage applied outside of the device based on the preferences of the user and not part of the applicant’s final claimed structure. 
Regarding claim 5, see, for example, FIG. 7 wherein Lin discloses a one or more interconnect structures 265, and third layer 242.
Regarding claim 6, see, for example, column 5, line 54 wherein Lin discloses the first layer 264 being made of metal, and in column 5, line 60 discloses the second layer 224 being made of dielectric.
Regarding claim 7, see, for example, FIG. 7 wherein Lin discloses first die 10, second die (i.e. lower die) 10, first surface (i.e. top surface), second surface (i.e. bottom surface), and bump (i.e. lowest bump that is directly contacting layer 164).  Further, the limitation “the first layer and the bump are electrically floating or electrically grounded” is a voltage applied outside of the device based on the preferences of the user and not part of the applicant’s final claimed structure. 
Regarding claim 8, see, for example, FIG. 2 wherein Lin discloses layers of dielectric material that carry the structure 60 which are coupled to the heat spreader 77/76.
Regarding claim 10, see, for example, FIG. 2B wherein Katkar discloses material 42.
Regarding claim 11, see, for example, FIG. 7 wherein Lin discloses a thermally conductive adhesive material 174.
Regarding claim 12, Lin in view of Katkar does not expressly disclose solder material; however, it would have been obvious to one of ordinary skill in the art to use solder material in order to use a strong adhesive material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, see, for example, FIG. 7 wherein Lin discloses the first layer 264 being a top layer of the substrate 200, and is over the second layer 224. 
	Regarding claim 14, see, for example, FIG. 7 wherein Lin discloses the one or more dies 10 being electrically coupled to a third layer 242 of the substrate 200 by an array of interconnect structures 60, and the first layer 264 being adjacent to two or more sides of the array of interconnect structures.
	Regarding claim 15, see, for example, FIG. 6B, and 7 wherein Lin discloses the second section of the heat spreader 76 being coupled to the first layer 264 along two or more sides of the one or more dies 10.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 8,963,317 B2 in view of Katkar et al. US 2015/0255429 A1 as applied to claims 1-8, and 10-15 above, and further in view of Arana et al. US 2008/0237841 A1.  Lin in view of Katkar does not disclose the heat spreader comprises a third section coupled to a first surface of the second die, and wherein a second surface of the second die is coupled to the first layer by a bump.  However, Arana discloses (see, for example, FIG. 1) a semiconductor device package structure 100 comprising a first die 120, second die 130, and heat spreader 150 wherein the heat spreader comprises a third section 131 coupled to a first surface of the second die.  It would have been obvious to one of ordinary skill in the art to have a third section coupled to a first surface of the second die, and wherein a second surface of the second die is coupled to the first layer by a bump in order to include different die arrangements, i.e. side by side for reducing width size of the package while enhancing performance according to the preferences of the user.   

Claim(s) 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 8,963,317 B2 in view of Katkar et al. US 2015/0255429 A1 as applied to claims 1-8, and 10-17 above, and further in view of Manusharow et al. US 8,901,748 B2.  Lin in view of Katkar does not disclose the memory, processor, wireless interface, and power supply.  However, Manusharow discloses (see, for example, FIG. 9) a system comprising a memory 508, processor 504, wireless interface 506/516, and power supply 522.  It would have been obvious to one of ordinary skill in the art to have the memory, processor, wireless interface, and power supply in order to implement the semiconductor device package structure into a more robust device such as a computer, mobile phone, etc. according to the preferences of the user.
Regarding claim 17, see, for example, the rejection for claims 2, and 4 above.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
June 11, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815